EXHIBIT 10.20

DOMINION RESOURCES, INC.

NEW RETIREMENT BENEFIT RESTORATION PLAN

Originally Effective January 1, 2005

and

Amended and Restated Effective January 1, 2009



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Purpose

      1

Article I

  

Definitions

   2

Article II

  

Eligibility and Participation

   5

Article III

  

Basic Benefits

   6

Article IV

  

Cash Balance Benefits

   7

Article V

  

Death Benefits

   8

Article VI

  

Beneficiary

   10

Article VII

  

Coordination of Benefits

   11

Article VIII

  

Amendment or Termination of Plan

   12

Article IX

  

Plan Administration

   13

Article X

  

Confidentiality and Noncompetition Provisions

   15

Article XI

  

Miscellaneous

   16



--------------------------------------------------------------------------------

DOMINION RESOURCES, INC.

NEW RETIREMENT BENEFIT RESTORATION PLAN

As Amended and Restated Effective January 1, 2009

Purpose

The Board of Directors of Dominion Resources, Inc. (the “Board”) adopted the New
Retirement Benefit Restoration Plan effective January 1, 2005 to assist it in
attracting and retaining those employees whose judgment, abilities and
experience will contribute to the Company’s continued progress. The Plan is
intended to be a plan that is unfunded and maintained primarily for the purpose
of providing deferred compensation for a “select group of management or highly
compensated employees” (as such phrase is used in the Employee Retirement Income
Security Act of 1974).

The Company has amended the Dominion Pension Plan to add a cash balance feature
to the Retirement Plan for employees hired on or after January 1, 2008. In order
to allow newly hired employees to benefit under the Plan, it is necessary to
amend the Plan to reflect the Dominion Pension Plan amendment.

The Plan is intended to qualify under the provisions of Code Section 409A and
any regulations and other guidance under that Section. The Plan shall be
interpreted to qualify under Code Section 409A.

The Board has determined that the benefits to be provided under the Plan are
reasonable and appropriate compensation for the services rendered and to be
rendered by Plan Participants.

 

- 1 -



--------------------------------------------------------------------------------

Article I

Definitions

Whenever used in the Plan, the following phrases and terms shall have the
meanings set forth below:

1.1 “Account” means the Participant’s Account as defined under the Cash Balance
Supplement.

1.2 “Account Balance” means the balance in the Participant’s Account under the
Cash Balance Supplement.

1.3 “Administrative Benefits Committee” means the Administrative Benefits
Committee of Dominion Resources, Inc., which shall manage and administer the
Plan in accordance with the provisions of Article IX.

1.4 “Affiliate” means any entity that is (i) a member of a controlled group of
corporations as defined in Section 1563(a) of the Code, determined without
regard to Code Sections 1563(a)(4) and 1563(e)(3)(C), of which Dominion
Resources, Inc. is a member according to Code Section 414(b); (ii) an
unincorporated trade or business that is under common control with Dominion
Resources, Inc., as determined according to Code Section 414(c); or (iii) a
member of an affiliated service group of which Dominion Resources, Inc. is a
member according to Code Section 414(m).

1.5 “Beneficiary” means the individual, individuals, entity, entities or the
estate of a Participant entitled to receive the benefits payable under the Plan,
if any, upon the Participant’s death.

1.6 “Benefit Agreement” means any agreement between the Company and a
Participant or any declaration by the Company under which a Participant is to be
provided one or more Benefit Enhancements.

1.7 “Benefit Enhancement” means the crediting of deemed additional years of age
or service, the use of a different definition of any factor used to calculate
benefits, different eligibility provisions, or any other provision that enhances
the benefit that would otherwise be payable under the Retirement Plan as
provided in a Benefit Agreement.

1.8 “Cash Balance Benefit” means the lump sum amount determined under Article
IV.

1.9 “Cash Balance Supplement” means the Dominion Pension Plan Cash Balance
Supplement, effective January 1, 2008, as amended from time to time.

1.10 “CGN Committee” means the Compensation, Governance and Nominating Committee
of the Board of Directors of Dominion Resources, Inc. Actions designated as CGN
Committee actions in this Plan may be taken by a duly authorized delegate,
consistent with the CGN Committee’s charter.

 

- 2 -



--------------------------------------------------------------------------------

1.11 “Change in Control” means with regard to each Participant at any time an
event that constitutes a “Change in Control” for purposes of the Employment
Continuity Agreement between the Participant and Dominion Resources, Inc. as in
effect at that time, if any.

1.12 “Code” means the Internal Revenue Code of 1986, as amended.

1.13 “Company” means Dominion Resources, Inc., its predecessor, a subsidiary or
an Affiliate.

1.14 “Lump Sum Equivalent” means a single lump sum payment that is actuarially
determined as the amount required to provide an after-tax monthly payment equal
to the after-tax amount of the Monthly Benefit payable for the period determined
under Section 3.1(b). Effective for distributions occurring on or after
January 1, 2007 and on or before December 31, 2009, unless otherwise determined
by the Administrative Benefits Committee, the actuarial discount rate for
determinations of the Lump Sum Equivalent shall be four percent (4%). Beginning
January 1, 2010, the actuarial discount rate shall be determined by the
Administrative Benefit Committee. The actuarial determination shall be computed
using actuarial and other factors as determined by the Administrative Benefit
Committee. The after-tax amounts shall be based on Federal income and FICA tax
rates and the state income tax rate for the residence of the Participant at the
date of the payment, as determined by the Administrative Benefits Committee. The
Lump Sum Equivalent of the Monthly Benefit determined under Section 5.1 shall be
appropriately discounted if the date of payment under Section 5.1(b) is earlier
than the date of commencement of the Qualified Pre-Retirement Survivor Annuity
under the Retirement Plan to the Participant’s Spouse.

1.15 “Monthly Benefit” means the monthly amount determined under Section 3.1(a)
used for purposes of calculating the Lump Sum Equivalent.

1.16 “Participant” means an employee who is eligible to participate under
Section 2.1 and who is designated by the CGN Committee to participate in the
Plan pursuant to Article II.

1.17 “Plan” means the Dominion Resources, Inc. New Retirement Benefit
Restoration Plan.

1.18 “Potential Change in Control” means with regard to each Participant at any
time an event that constitutes a “Potential Change in Control” for purposes of
the Employment Continuity Agreement between the Participant and Dominion
Resources, Inc. as in effect at that time, if any.

1.19 “Retirement” and “Retire” mean a Participant’s Separation from Service with
the Company at a time when the Participant is entitled to begin receiving an
Early Retirement or Normal Retirement benefit under the Retirement Plan or would
be entitled to begin such benefit if any Benefit Enhancement were applied under
the Retirement Plan.

1.20 “Retirement Plan” means with regard to each Participant a defined benefit
pension plan that is qualified under Code Section 401(a), that is maintained by
Dominion Resources, Inc. or an Affiliate, and in which the Participant
participates.

 

- 3 -



--------------------------------------------------------------------------------

1.21 “Separation from Service” means a termination of employment with the
Participant’s employer (Dominion Resources, Inc. or any Affiliate, as the case
may be) and all other persons that would be treated as a single employer with
the Participant’s employer under Code Sections 414(b) or (c) (applying a 50%
rather than an 80% ownership test), within the meaning of Treasury Regulation
Section 1.409A-1(h).

1.22 “Spouse” means the person to whom a Participant is legally married,
determined in accordance with the laws of the state in which both parties
reside, at the first to occur of (a) the date of the Participant’s Separation
from Service or (b) the date of the Participant’s death.

1.23 The following terms shall have the meaning provided in the Retirement Plan:
Early Retirement Date, Normal Retirement Date, and Qualified Pre-Retirement
Survivor Annuity.

 

- 4 -



--------------------------------------------------------------------------------

Article II

Eligibility and Participation

2.1 Eligibility. An employee of the Company shall be eligible to participate in
this Plan if the employee: (a) is a member of management or a highly compensated
employee; (b) is designated by the CGN Committee as a Participant; and (c) has a
Retirement Plan benefit that is or has been reduced or limited by Code
Section 401(a)(17) or Code Section 415, or both.

2.2 Participation. Participation in this Plan shall be determined by the CGN
Committee, in its sole discretion. An eligible employee designated to
participate in the Plan by the CGN Committee shall become a Participant in the
Plan as of the date his or her Retirement Plan benefit is or has been limited by
Code Section 401(a) (17) or Code Section 415, unless another date is provided by
the CGN Committee. A Participant who remains an employee of the Company shall
continue to participate in the Plan until (a) the CGN Committee declares that he
or she is no longer a Participant or (b) he or she has a Separation from
Service. Except as otherwise specifically provided in the Plan, a Participant
who ceases to participate in the Plan shall forfeit all rights to any benefits
under the Plan.

2.3 Revocation of Participation. Unless such action is prohibited by
Section 8.1(c), the CGN Committee may revoke or rescind the designation of an
individual as a Participant at its discretion. All rights of any individual who
was a Participant and whose designation as a Participant is revoked or rescinded
by the CGN Committee shall cease upon such action.

2.4 Termination of Participation. A Participant who ceases to be an eligible
employee under Section 2.1 while remaining employed by the Company shall forfeit
all rights under this Plan. In no event shall an individual who was a
Participant but who is not a Participant at the time of such individual’s
Separation from Service be entitled to any benefit under the Plan. A Participant
on authorized leave of absence from the Company for up to six months shall be
deemed to not have had a Separation from Service or to lose the eligibility
status as a result of such leave of absence.

2.5 Change in Control. If a Participant is in the employ of a Company on the
date of a Change in Control or a Potential Change in Control relating to that
Company, the provisions of the Employment Continuity Agreement between the
Participant and Dominion Resources, Inc., if any, shall control (a) the
Participant’s subsequent participation in this Plan and (b) the eligibility for,
computation of, and payment of any benefits under this Plan to the Participant.

 

- 5 -



--------------------------------------------------------------------------------

Article III

Basic Benefits

This Article III shall apply to all Participants who have a benefit under a
Retirement Plan other than under the Cash Balance Supplement. Subject to the
provisions of Articles VIII and X, a Participant who is subject to this Article
III shall be entitled to benefits under this Plan as follows:

3.1 Calculation of Monthly Benefit.

(a) The Monthly Benefit of a Participant who has a Separation from Service shall
be a monthly amount equal to (x) minus (y) minus (z) below where:

(x) = the benefit that would have been payable monthly to the Participant under
the Retirement Plan but for the application of the limits set forth in Code
Sections 401(a)(17) and 415 and after the application of any Benefit
Enhancements;

(y) = the benefit that the Participant is entitled to receive monthly under the
Retirement Plan; and

(z) = if applicable, the benefit payable to the Participant under the Dominion
Resources, Inc. Retirement Benefit Restoration Plan frozen as of December 31,
2004, expressed as a monthly benefit for the life of the Participant.

(b) If a Participant has a Spouse at the time of his or her Separation from
Service, the Monthly Benefit under Section 3.1(a) shall be computed based on the
Qualified Joint and Survivor Annuity benefit determined under the Retirement
Plan. If a Participant does not have a Spouse at the time of his or her
Separation from Service, the Monthly Benefit under Section 3.1(a) shall be
computed based on the Single Life Annuity benefit determined under the
Retirement Plan.

(c) If the Participant’s Separation from Service occurs before the Participant’s
Normal Retirement Date, the Monthly Benefit shall be calculated in accordance
with the applicable reduction factors provided under the Retirement Plan.

3.2 Form of Payment. The Participant’s Monthly Benefit under this Plan based on
the form of benefit under Section 3.1(b) shall be paid in the form of the Lump
Sum Equivalent.

3.3 Time of Payment. The Lump Sum Equivalent shall be distributed to the
Participant as soon as administratively practicable after the date which is six
months after the Participant’s Separation from Service, but not later than 90
days after such date.

 

- 6 -



--------------------------------------------------------------------------------

Article IV

Cash Balance Benefits

This Article IV is effective as of January 1, 2008 and shall apply only to those
Participants who have a benefit under the Cash Balance Supplement. Subject to
the provisions of Articles VIII and X, a Participant who is subject to this
Article IV shall be entitled to benefits under this Plan as follows:

4.1 Benefit Calculation.

(a) The Cash Balance Benefit of a Participant who Separates from Service shall
be a lump sum payment equal to (x) minus (y) below where:

(x) = the Participant’s Account Balance that would have accrued but for the
application of the limits set forth in Code Sections 401(a)(17) and 415 and
after the application of any Benefit Enhancements;

(y) = the Participant’s actual Account Balance.

(b) In all cases, the Cash Balance Benefit under Section 4.1(a) shall be
computed based on the same crediting factors as in the Cash Balance Supplement.

4.2 Form of Benefit Payment. The Cash Balance Benefit payable to a Participant
under the Plan shall be paid in the form of a lump sum.

4.3 Time of Payment. The Cash Balance Benefit shall be distributed to the
Participant as soon as administratively practicable after the date which is six
months after the Participant’s Separation from Service, but not later than 90
days following such date.

 

- 7 -



--------------------------------------------------------------------------------

Article V

Death Benefits

5.1 Lump Sum Equivalent Death Benefit Before a Separation From Service.

(a) If a Participant entitled to a Retirement Plan benefit other than the Cash
Balance Supplement dies during employment on a date that is on or after his or
her Early Retirement Date, the Participant’s Beneficiary shall be entitled to
the Lump Sum Equivalent that would have been payable to the Participant under
this Plan. The Beneficiary’s benefit shall be calculated under Section 3.1 as if
the Participant had Retired on his or her date of death. A death benefit shall
be payable under this Plan whether or not the Participant’s Beneficiary is
entitled to a benefit under the Retirement Plan. Payment shall be made as soon
as administratively practicable, but not later than 90 days after the identity
of the Participant’s Beneficiary has been confirmed.

(b) If a Participant entitled to a Retirement Plan benefit other than the Cash
Balance Supplement dies during employment on a date that is before his or her
Early Retirement Date, a pre-retirement survivor benefit shall be payable to the
surviving Spouse of the Participant if the Participant’s surviving Spouse is
entitled to a Qualified Pre-Retirement Survivor Annuity under the Retirement
Plan.

(i) The Monthly Benefit of a surviving Spouse shall be a monthly amount equal to
(x) minus (y) below where:

(x) = the benefit that would have been payable monthly to the Spouse under the
Retirement Plan but for the application of the limits set forth in Code Sections
401(a)(17) and 415 and after the application of any Benefit Enhancements; and

(y) = the benefit that the Spouse is entitled to receive monthly under the
Retirement Plan.

(ii) The Monthly Pre-Retirement death benefit payable to the Participant’s
Spouse shall be paid in the form of the Lump Sum Equivalent as soon as
administratively practicable, but not later than 90 days, after the identity of
the Participant’s Spouse has been confirmed.

5.2 Lump Sum Equivalent Death Benefit Following a Separation from Service. If a
Participant entitled to a benefit under Section 3.1 dies following a Separation
from Service but before he or she has received payment of his or her Lump Sum
Equivalent benefit pursuant to Section 3.3, payment of the Lump Sum Equivalent
benefit shall be made to the Participant’s Beneficiary. Payment shall be made as
soon as administratively practicable, but not later than 90 days after the
identity of the Participant’s Beneficiary has been confirmed.

5.3 Cash Balance Supplement Death Benefit. lf a Participant entitled to a Cash
Balance Benefit under Article IV dies before receiving his or her lump sum
benefit payment, the Participant’s Beneficiary shall be entitled to the lump sum
that would otherwise have been

 

- 8 -



--------------------------------------------------------------------------------

payable to the Participant under Section 4.1. The amount payable shall be
determined as of the date of the Participant’s death. Payment shall be made as
soon as administratively practicable, but not later than 90 days after the
identity of the Participant’s Beneficiary has been confirmed. If the Participant
received a lump sum payment of the Cash Balance Benefit prior to his or her
death, the Participant’s Beneficiary shall not be entitled to receive any
benefit under this Plan after the Participant’s death.

 

- 9 -



--------------------------------------------------------------------------------

Article VI

Beneficiary

6.1 Designation of Beneficiary. A Participant may designate a Beneficiary to
receive benefits due under the Plan, if any, upon the Participant’s death.
Designation of a Beneficiary shall be made by execution of a form approved or
accepted by the Administrative Benefits Committee. In the absence of a valid
Beneficiary designation, a Participant’s surviving Spouse, if any, and if none,
the Participant’s estate, shall be the Beneficiary.

6.2 Changing a Beneficiary Designation. A Participant may change a prior
Beneficiary designation made under Section 6.1 by a subsequent execution of a
new Beneficiary designation form. The change in Beneficiary will be effective
upon receipt by the Administrative Benefits Committee or its designee.

6.3 Proper Beneficiary. Any payment made to a Beneficiary under this Plan by the
Administrative Benefits Committee or its designee in good faith shall fully
discharge the Company from all further obligations with respect to that payment.
If the Administrative Benefits Committee or its designee has any doubt as to the
proper Beneficiary to receive a payment under this Plan, the Administrative
Benefits Committee shall have the right to withhold such payment until the
matter is fully adjudicated.

6.4 Minor or Incompetent Beneficiary. In making any payment to or for the
benefit of any minor or an incompetent Beneficiary, the Administrative Benefits
Committee or its designee, in its sole and absolute discretion, may make a
distribution to a legal or natural guardian or other relative of a minor or
court-appointed representative of such incompetent. Alternatively, it may make a
payment to any adult with whom the minor or incompetent temporarily or
permanently resides. The receipt by a guardian, representative, relative or
other person shall be a complete discharge of the Company’s obligations under
the Plan. The Company shall have no responsibility to see to the proper
application of any payment so made.

 

- 10 -



--------------------------------------------------------------------------------

Article VII

Coordination of Benefits

7.1 No Duplication of Benefits. It is not intended that a Participant,
Beneficiary, or Spouse receive duplicate benefits under this Plan.
Notwithstanding anything in this Plan to the contrary, the following provisions
shall apply after a Participant has received a payment of any benefits under
this Plan:

(a) If a Participant ceases to be employed by the Company, receives a
distribution of part or all of the benefits payable under this Plan, and is
subsequently reemployed by the Company, the amount of any benefit subsequently
payable to the Participant from this Plan shall be appropriately adjusted to
reflect the earlier distribution.

(b) Any adjustment under this 7.1 shall be made in accordance with rules
established by the Administrative Benefits Committee and applied in a uniform
and nondiscriminatory manner.

7.2 Other Benefits and Agreements. The benefits provided for a Participant and
the Participant’s Beneficiary or Spouse under the Plan are in addition to any
other benefits available to such Participant, Beneficiary or Spouse under any
other plan or program of the Company for its employees, and, except as may
otherwise be expressly provided for, the Plan shall supplement and shall not
supersede, modify or amend any other plan or program of the Company in which a
Participant is participating.

 

- 11 -



--------------------------------------------------------------------------------

Article VIII

Amendment or Termination of Plan

8.1 Right to Amend or Terminate. Except as otherwise specifically provided, the
CGN Committee reserves the right to amend or terminate this Plan, in whole or in
part, at any time and from time to time; provided, however, that:

(a) No such amendment or termination may decrease the benefit that has already
been earned by a Participant as of the date of the change, except for an
amendment required to comply with Code Section 409A;

(b) No such amendment or termination may create an additional tax liability for
a Participant under Code Section 409A; and

(c) If a Participant is in the employ of a Company on the date of a Change in
Control or a Potential Change in Control relating to that Company, the
provisions of the Employment Continuity Agreement between the Participant and
the Company, if any, shall apply to limit the ability of the CGN Committee to
amend or terminate this Plan with regard to the affected Participant unless the
Participant agrees to such amendment or termination in writing.

8.2 Notice of Termination. No action to terminate the Plan shall be taken except
upon written notice to each Participant to be affected thereby, which notice
shall be given not less than thirty (30) days prior to such action.

8.3 Effect of Termination. Except as otherwise provided in Sections 2.5 and 8.1
(c) relating to a Change in Control or Potential Change in Control, upon the
termination of this Plan, the Plan shall no longer be of any further force or
effect and neither Dominion Resources, Inc. nor any Participant or Beneficiary
shall have any further obligation or right under this Plan.

 

- 12 -



--------------------------------------------------------------------------------

Article IX

Plan Administration

9.1 Interpretation and Finality of Determination. The Plan shall be administered
by the Administrative Benefits Committee, which shall have the discretionary
authority to interpret the terms of the Plan and to decide factual and other
questions relating to the Participant and the Participant’s benefits, including
without limitation questions relating to eligibility for, calculation of, and
payment of benefits under the Plan. Subject to the provisions of the Plan, the
Administrative Benefits Committee may adopt such rules and regulations as it may
deem necessary or desirable to carry out the purposes of the Plan. The
Administrative Benefits Committee’s interpretation and construction of any
provision of the Plan shall be final, conclusive and binding upon the Company
and upon Participants and their Beneficiaries.

9.2 Indemnification. The Company shall indemnify and save harmless each member
of the Administrative Benefits Committee and each member of the CGN Committee
against any and all expenses and liabilities arising out of membership on the
respective Committee, excepting only expenses and liabilities arising out of the
member’s own willful misconduct. Expenses against which a member of the CGN
Committee or the Administrative Benefits Committee shall be indemnified
hereunder shall include without limitation, the amount of any settlement or
judgment, costs, counsel fees, and related charges reasonably incurred in
connection with a claim asserted, or a proceeding brought or settlement thereof.
The foregoing right of indemnification shall be in addition to any other rights
to which any such member may be entitled.

9.3 Delegation. Any responsibility or authority given under this Plan to either
the Administrative Benefits Committee or the CGN Committee may be delegated by
the respective committee, consistent with such Committee’s charter. Any such
delegation shall be prospectively revocable at any time.

9.4 Claims Procedure.

(a) Benefits under the Plan typically will be paid in accordance with the Plan’s
terms without the need for a formal claim for benefits. However, any
Participant, retired Participant, or Beneficiary of a Participant who believes
he or she is entitled to a benefit that he or she has not received shall be
entitled to file with the Administrative Benefits Committee a claim for benefits
under the Plan. Such claim is required to be in writing. For purposes of this
Section, any action required or authorized to be taken by the claimant may be
taken by a representative authorized in writing by the claimant to represent the
claimant.

(b) If the claim is denied by the Administrative Benefits Committee, in whole or
in part, the claimant shall be furnished written notice of the denial of the
claim within ninety (90) days after the Administrative Benefits Committee’s
receipt of the claim or within one hundred eighty (180) days after such receipt
if special circumstances require an extension of time. If special circumstances
require an extension of time, the claimant shall be furnished written notice
prior to the termination of the initial ninety-day period explaining the special
circumstances that require an extension of time and the date by

 

- 13 -



--------------------------------------------------------------------------------

which the Administrative Benefits Committee expects to render the benefit
determination.

(c) Within sixty (60) days following the date the claimant receives written
notice of the denial of the claim, the claimant may request the CGN Committee to
review the denial. For purposes of this Section, any action required or
authorized to be taken by the claimant may be taken by a representative
authorized in writing by the claimant to represent the claimant.

(d) The CGN Committee shall afford the claimant a full and fair review of the
decision denying the claim and shall:

(i) Provide, upon request and free of charge, reasonable access to and copies of
all documents, records and other information relevant to the claim;

(ii) Permit the claimant to submit written comments, documents, records and
other information relating to the claim; and

(iii) Provide a review that takes into account all comments, documents, records
and other information submitted by the claimant relating to the claim, without
regard to whether such information was submitted or considered in the initial
determination.

(e) The decision on review by the CGN Committee shall be in writing and shall be
issued within sixty (60) days following receipt of the request for review. The
period for decision may be extended to a date not later than one hundred twenty
(120) days after such receipt if the Committee determines that special
circumstances require extension. If special circumstances require an extension
of time, the claimant shall be furnished written notice prior to the termination
of the initial sixty-day period explaining the special circumstances that
require an extension of time and the date by which the Committee expects to
render its decision on review.

 

- 14 -



--------------------------------------------------------------------------------

Article X

Confidentiality and Noncompetition Provisions

10.1 Confidentiality. By receiving a benefit under this Plan, a Participant
agrees never directly or indirectly to disclose to any third party or use for
such Participant’s own personal benefit any confidential information or trade
secret of the Company except and to the extent (a) disclosure is ordered by a
court of competent jurisdiction or (b) the information otherwise becomes public
through no action of the Participant.

10.2 Noncompetition Requirement.

(a) By receiving a benefit under this Plan, a Participant agrees that for a
period of one (1) year following Separation from Service with the Company for
any reason, the Participant will not, without the specific written permission of
the Company, be directly employed in, or otherwise provide services in any
capacity to, any business or enterprise (including but not limited to the
Participant’s own business or enterprise) that engages in direct competition
with the Company in any state in which the Company is at the time of the
Participant’s Separation from Service either carrying on business or actively
negotiating to enter business.

(b) The CGN Committee (or its delegate) in its sole discretion has the authority
to interpret and administer this Article X and to determine whether a business
is in competition with the Company. In addition, a terminated Participant may
request the CGN Committee (or its delegate) to determine in advance whether a
specific contemplated business or enterprise would be in competition with the
Company for purposes of the Plan, and a response shall be provided to the
Participant within a reasonable time after all relevant information is provided
to enable the CGN Committee (or its delegate) to make its determination.

10.3 Remedy for Violation of Noncompetition Requirement. If the CGN Committee
(or its delegate) determines that a terminated Participant who is entitled to
receive or has received benefits under this Plan is, within one (1) year
following Separation from Service and without the specific written permission of
the Company, directly employed in, or otherwise providing services in any
capacity to, a business or enterprise that engages in direct competition with
the Company in any state in which the Company is at the time of the
Participant’s Separation from Service either carrying on business or actively
negotiating to enter business, then (a) the Participant shall forfeit all rights
to any payment under the Plan, and (b) the Participant shall be responsible for
repaying to the Plan any payment already made to the Participant.

10.4 Company Right to Condition Benefit. As a condition to receiving a benefit
under the Plan, the CGN Committee may require the Participant to enter into a
separate confidentiality and/or noncompetition agreement in a form acceptable to
the Company.

 

- 15 -



--------------------------------------------------------------------------------

Article XI

Miscellaneous

11.1 No Funding. The Company has only a contractual obligation to make benefit
payments under this Plan. Nothing contained in this Plan shall require the
Company to segregate any assets from its general fund, or to create any trusts,
or to make any special deposits for any amounts to be paid to any Participant,
former Participant, Beneficiary, or Spouse. This Plan does not give a
Participant, former Participant, Beneficiary or Spouse any interest, lien or
claim against any specific assets of the Company. A Participant, former
Participant, Beneficiary, or Spouse shall have only the rights of general
creditors of the Company, and their interest shall be that of a general
creditor.

11.2 Source of Benefit Payments. The Administrative Benefits Committee shall
have the complete discretion to determine the source of any payment due under
the Plan to any Participant, Beneficiary or Spouse; provided, however, that
benefits paid by the Company are to be satisfied solely out of the general
corporate assets of the Company, which assets shall remain subject at all times
to the claims of its creditors. Any amount payable to a Participant, Beneficiary
or Spouse under the Plan may be paid in part or in whole from a so-called
“rabbi” trust maintained by or on behalf of the Company or to which the Company
contributes.

11.3 Restrictions on Transfer. Benefits to which a Participant, Beneficiary, or
Spouse may become entitled under the Plan are not subject in any manner to
anticipation, alienation, sale, assignment, pledge, encumbrance or charge, and
any attempt to do is void. Benefits are not subject to attachment or legal
process for the debts, contracts, liabilities, or torts of a Participant,
Beneficiary, or Spouse. If any Participant, Beneficiary or Spouse becomes
bankrupt or attempts to anticipate, alienate, sell, assign, pledge, encumber or
charge any right to a benefit hereunder, then such right or benefit, in the
discretion of the CGN Committee, shall cease and terminate, and, in such event,
the CGN Committee may hold or apply the same or any part thereof for the benefit
of such Participant or Beneficiary, or Spouse, children, or other dependents, or
any of them, in such manner and in such portion as the CGN Committee may deem
proper.

11.4 Binding Upon Successors and Assigns. The Plan shall inure to the benefit
of, and shall be binding upon, the Company and its successors and assigns, and
upon a Participant, a Beneficiary, a Spouse, and either of their assigns, heirs,
executors and administrators.

11.5 Withholding Taxes. All payments under this Plan shall be subject to and net
of an amount sufficient to satisfy all federal, state, and local withholding tax
requirements.

11.6 Construction. Masculine pronouns wherever used shall include feminine
pronouns and the use of the singular shall include the plural.

11.7 Form of Communications. Any notice, claim, or other communication required
or permitted to be made under the Plan shall be in writing and in such form as
the Administrative Benefits Committee shall prescribe. If a communication is to
be given to the Company, such notice shall be sent to the attention of the
Corporate Secretary. If notice is to be given to a Participant, such notice
shall be addressed to the Participant’s last known address, which may be an
electronic mail address.

 

- 16 -



--------------------------------------------------------------------------------

11.8 No Contract of Employment. The Plan does not in any way limit the right of
the Company at any time and for any reason to terminate either a Participant’s
employment or a Participant’s status as an employee eligible to participate in
the Plan. The existence of this Plan does not constitute a contract for
continued employment between a Participant and the Company or any subsidiary or
affiliate.

11.9 Governing Law. To the extent not preempted by federal law, the Plan shall
be governed and construed under the laws of the Commonwealth of Virginia,
without regard to its choice of law provisions.

 

- 17 -